In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On July 14, 1993, this court granted, sua sponte, an alternative writ and ordered respondent to show cause by August 3,1993, why the writ of mandamus should not be granted. The respondent did not file a response to the order to show cause, and on September 15, 1993, this court ordered, sua sponte, that the writ of mandámus be granted. On December 15, 1993, this court ordered, sua sponte, that the respondent show cause by January 4, 1994, why he should not be held in contempt for failure to comply with this court’s order of September 15, 1993. On January 10, 1994, this court ordered that the respondent’s request for an extension of time to file a response to show cause order be denied because the request was filed untimely. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective February 2,1994, that respondent is found in contempt and ordered to appear in person before this court on February 22,1994, at 9:00 a.m. and to bring with him the documents he was ordered to provide to relator pursuant to the peremptory writ of mandamus issued by this court on September 15, 1993.
IT IS FURTHER ORDERED that, if respondent does not purge himself of contempt, this court may take whatever action it deems necessary and appropriate, which may include incarceration and/or imposition of a monetary fine.